REED, District Judge
(after stating the facts as above).. The jurisdiction of the court is invoked by plaintiff solely upon the ground that *214plaintiff’s cause of action “arises under the Constitution or laws of the United States.” The first and third grounds of the defendants’ motion are the only ones that need be considered, and they challenge the jurisdiction of the court as a federal court upon the ground (1) that plaintiff’s suit is not one that arises under the Constitution or laws of the United States; and (3) -that the amount in controversy is not within the jurisdiction of this court.
[ 1 -3 ] It is the settled interpretation by the Supreme Court of the words of clause “a” of subdivision 1 of section 24 of the Judicial Code that a suit “arises under the Constitution or laws of the United States” only when the plaintiff’s statement of his cause of action shows that it is based upon some provision of the Constitution or some law of the United States; and if it does not so appear from the plaintiff’s petition or complaint, it cannot be shown by the answer of the defendant, or any subsequent pleading in the case, even a petition for the removal of a removable cause from the state court to a federal court. Tennessee v. Union & Planters’ Bank, 152 U. S. 454, 14 Sup. Ct. 654, 38 L. Ed. 511, and cases there cited; Chappell v. Waterworth, 155 U. S. 102, 15 Sup. Ct. 34, 39 L. Ed. 85; Oregon Short Line, etc., Ry. Co. v. Skottowe, 162 U. S. 490, 16 Sup. Ct. 869, 40 L. Ed. 1048; Florida Central, etc., Ry. Co. v. Bell, 176 U. S. 321, 20 Sup. Ct. 399, 44 L. Ed. 486; Louisville & Nashville Ry. Co. v. Mottley, 211 U. S. 149, 29 Sup. Ct. 42, 53 L. Ed. 126, and cases cited; and In re Winn, 213 U. S. 458, 29 Sup. Ct. 458, 53 L. Ed. 873. In Louisville & Nashville Ry. Co. v. Mottley, above, it is said:
“It is not enough that the plaintiff alleges some anticipated defense to his cause of action and asserts that the defense is invalidated by some provision of the Constitution of the United States. Although such allegations show that very likely, in the course of the litigation, a question under the Constitution would arise, they do now show that the suit—that is, the plaintiff’s original cause of action—arises under- the Constitution” (citing many cases).
In that case the question of jurisdiction was not raised by either of the parties, but the suit was dismissed by the court upon its own motion fo-r want of jurisdiction. In this- case the plaintiff seeks to recover damages to his land (which is not embraced within drainage district No. 2) because by the construction of the ditch in that district it would cause his land outside of the district to be overflowed by the waters of the Des Moines river into which the water from the lands in the district will be emptied. A complete defense to this claim would be a denial that the water of the river'overflows the plaintiff’s land, or that the overflow, if any, was not caused by the construction of the ditch, or defendant might allege some other defense that would not involve the question of the constitutional validity of the Iowa statute authorizing the construction of drainage districts. It is quite obvious that the allegation of the bill that the Iowa drainage law is in conflict with the Constitution of the United States is made in an attempt to evade or to avoid the effect of the cases above cited; and it would be the duty of the court to dismiss the petition for the reasons stated, .even if the defendants had not challenged its jurisdiction.
[4] The- third ground of the motion is that the amount in controversy is not within the jurisdiction of the court. The plaintiff alleges *215an injury, or damage to 40 acres of land in Kossuth county, this state, that may be overflowed by backwater from the Des Moines river, if the drainage ditch is completed. It is possible that 40 acres of land near that river might be damaged in excess of $3,000 by backwater from the -river or overflowed by it; but unless the damage was in excess of that amount the court, of course, would be without jurisdiction to determine this suit. There is no evidence, however, of the value- of this land, or the extent of such damage, if any should occur, before the court except the allegations of the bill; but if, upon the final hearing, the damage to the land was not shown to be in excess of that amount, the suit would have to be dismissed for want of jurisdiction. .
Plaintiff’s counsel have cited some authorities, including Ex parte Young, 209 U. S. 123, 28 Sup. Ct. 441, 52 L. Ed. 714, 13 L. R. A. (N. S.) 932, 14 Ann. Cas. 764, and Cohens v. Virginia, 6 Wheat. 279, 5 L. Ed. 257. The cases cited other than these two do not touch the question of jurisdiction as presented in this case, and are therefore inapplicable. In Ex parte Young the jurisdictional question relied upon by the petitioner clearly appeared upon the face of his petitions, which were for writs' of habeas corpus and certiorari, to relieve him from a judgment for contempt imposed by the lower court, but his petitions were dismissed. Cohens v. Virginia was a writ of error by defendant to a judgment of a state court wherein he claimed the protection of an act of Congress, which claim was denied, and the judgment of the state court affirmed. Both of these cases are also inapplicable to the question presented here.
The motion to dismiss the bill for want of jurisdiction of this court as a federal court must therefore be and is sustained, because it does not appear from plaintiff’s petition that his alleged cause of action arises under the Constitution or any law of the United States, and it is accordingly so ordered, to which order the plaintiff excepts.
Plaintiff’s counsel have requested that, if the bill is dismissed, they have leave to amend, and leave is granted them to amend the bill within 30 days, after the -filing of this order, if they shall then so elect; but if an amendment is filed the amendment must show with reasonable certainty that the amount in controversy is within the jurisdiction of this court. *
It is ordered accordingly.